          Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SAIM SARWAR, Individually,               :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :               Case No.
                                         :
219 WOODMONT ROAD LLC, A Domestic :
Limited Liability Company and            :
MAYFLOWER MOTEL INC, A Domestic          :
Company,                                 :
                                         :
             Defendants.                 :
________________________________________ :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, SAIM SARWAR, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendants, 219

WOODMONT ROAD LLC, A Domestic Limited Liability Company and MAYFLOWER MOTEL

INC, A Domestic Company, corporate description, (sometimes referred to as “Defendants”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of New York, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Plaintiff

               ambulates in a wheelchair or with a cane or other support and has limited use of his

               hands. He is unable to tightly grasp, pinch and twist of the wrist to operate. When

               ambulating beyond the comfort of his own home, Plaintiff often uses a wheelchair

               or other assistive device. Plaintiff requires accessible handicap parking spaces located
     Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 2 of 12




         closet to the entrances of a facility. The handicap and access aisles must be of

         sufficient width so that he can embark and disembark from a ramp into a vehicle.

         Routes connecting the handicap spaces and all features, goods and services of a

         facility must be level, properly sloped, sufficiently wide and without cracks, holes or

         other hazards that can pose a danger of tipping, catching wheels or falling. These

         areas must be free of obstructions or unsecured carpeting that make passage either

         more difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff

         can reach them. He has difficulty operating door knobs, sink faucets, or other

         operating mechanisms that tight grasping, twisting of the wrist or pinching. He is

         hesitant to use sinks that have unwrapped pipes, as such pose a danger of scraping

         or burning his legs. Sinks must be at the proper height so that he can put his legs

         underneath to wash his hands. He requires grab bars both behind and beside a

         commode so that he can safely transfer and he has difficulty reaching the flush

         control if it is on the wrong side. He has difficulty getting through doorways if they

         lack the proper clearance.

2.       Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

         "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and

         determining whether places of public accommodation and their websites are in

         compliance with the ADA.

3.       According to the county property records, Defendants own a place of public

         accommodation as defined by the ADA and the regulations implementing the ADA,

         28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                           2
     Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 3 of 12




         Defendants own is a place of lodging known as MAYFLOWER MOTEL, which is

         located at 219 Woodmont Rd., Milford, CT 06460, in the County of NEW HAVEN

         (hereinafter "Property").

4.       Venue is properly located in this District because the subject property is located in

         this district.

5.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

         original jurisdiction over actions which arise from the Defendants' violations of Title

         III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

         U.S.C. § 2201 and § 2202.

6.       As the owners of the subject place of lodging, Defendants are required to comply

         with the ADA. As such, Defendants are required to ensure that it's place of lodging

         is in compliance with the standards applicable to places of public accommodation,

         as set forth in the regulations promulgated by the Department Of Justice. Said

         regulations are set forth in the Code Of Federal Regulations, the Americans With

         Disabilities Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA

         Standards, incorporated by reference into the ADA. These regulations impose

         requirements pertaining to places of public accommodation, including places of

         lodging, to ensure that they are accessible to disabled individuals.

7.       More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

         requirement:

         Reservations made by places of lodging. A public accommodation that owns,
         leases (or leases to), or operates a place of lodging shall, with respect to



                                           3
      Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 4 of 12




          reservations made by any means, including by telephone, in-person, or through a
          third party -
                  (i) Modify its policies, practices, or procedures to ensure that individuals
                  with disabilities can make reservations for accessible guest rooms during
                  the same hours and in the same manner as individuals who do not need
                  accessible rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a
                  given hotel or guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;
                  (iv) Reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and
                  removed from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of
                  whether a specific room is held in response to reservations made by others.

8.        These regulations became effective March 15, 2012.

9.        Defendants, either themselves or by and through a third party, accept reservations

          for their hotel online through one or more websites. The purpose of these websites

          is so that members of the public may reserve guest accommodations and review

          information pertaining to the goods, services, features, facilities, benefits,

          advantages, and accommodations of the Property. As such, these websites are

          subject to the requirements of 28 C.F.R. Section 36.302(e).

10.       Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

          purpose of reviewing and assessing the accessible features at the Property and

          ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

          his accessibility needs. However, Plaintiff was unable to do so because

          Defendants failed to comply with the requirements set forth in 28 C.F.R. Section


                                             4
Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 5 of 12




    36.302(e). As a result, Plaintiff was deprived the same goods, services, features,

    facilities, benefits, advantages, and accommodations of the Property available to

    the general public. Specifically;

    A. The website located at: www.expedia.com, did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statement “In-room accessibility”.

    B. The website located at: www.hotels.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statement “In-room accessibility”.

    C. The website located at: www.booking.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statement “Facilities for disabled guests”.




                                        5
Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 6 of 12




    D. The website located at: www.orbitz.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statement “In-room accessibility”.

    E. The website located at: www.priceline.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statements “Accessible rooms/facilities”, “Wheelchair accessible”,

    and “Facilities for disabled guests available”.

    G. The website located at: www.agoda.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or

    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statements “Wheelchair accessible” and “Facilities for disabled guests”.

    H. The website located at: www.trip.com did not comply with the Regulation

    because it did not identify accessible rooms, did not allow for booking of

    accessible rooms and provided insufficient information as to whether the rooms or


                                      6
Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 7 of 12




    features at the hotel are accessible. Hotel amenities, room types and amenities are

    all listed in detail. No information was given about accessibility in the hotel other

    than the statement “Accessible rooms”.

    I. The website located at: www.cheaptickets.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statement “In-room accessibility”.

    J. The website located at: www.travelocity.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statement “In-room accessibility”.

    K. The website located at: www.reservations.com did not comply with the

    Regulation because it did not identify accessible rooms, did not allow for booking

    of accessible rooms and provided insufficient information as to whether the rooms

    or features at the hotel are accessible. Hotel amenities, room types and amenities

    are all listed in detail. No information was given about accessibility in the hotel

    other than the statement “In room accessibility”.

    L. The website located at: www.hotelplanner.com did not comply with the


                                      7
      Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 8 of 12




          Regulation because it did not identify accessible rooms, did not allow for booking

          of accessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. Hotel amenities, room types and amenities

          are all listed in detail. No information was given about accessibility in the hotel.

          M. The website located at: www.vacation.hotwire.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking

          of accessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. Hotel amenities, room types and amenities

          are all listed in detail. No information was given about accessibility in the hotel

          other than the statement “In-room accessibility”.

          N. The website located at: www.getaroom.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking

          of accessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. Hotel amenities, room types and amenities

          are all listed in detail. No information was given about accessibility in the hotel.

          O. The website located at: www.hotels.bookety.com did not comply with the

          Regulation because it did not identify accessible rooms, did not allow for booking

          of accessible rooms and provided insufficient information as to whether the rooms

          or features at the hotel are accessible. Hotel amenities, room types and amenities

          are all listed in detail. No information was given about accessibility in the hotel

          other than the statement “In-room accessibility”.

11.       In the near future, Plaintiff intends to revisit Defendants' online reservations


                                            8
      Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 9 of 12




          system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this

          respect, Plaintiff maintains a system to ensure that he revisits the online

          reservations system of every hotel he sues. By this system, Plaintiff maintains a

          list of all hotels he has sued with several columns following each. he continually

          updates this list by, among other things, entering the dates he did visit and plans to

          again visit the hotel's online reservations system. With respect to each hotel, he

          visits the online reservations system multiple times prior to the complaint being

          filed, then visits again shortly after the complaint is filed. Once a judgment is

          obtained or settlement agreement reached, he records the date by which the hotel's

          online reservations system must be compliant and revisits when that date arrives.

12.       Plaintiff is continuously aware that the subject websites remain non-compliant and

          that it would be a futile gesture to revisit the websites as long as those violations

          exist unless he is willing to suffer additional discrimination.

13.       The violations present at Defendants' websites infringe Plaintiff's right to travel

          free of discrimination and deprive him of the information required to make

          meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

          frustration and humiliation as the result of the discriminatory conditions present at

          Defendants' website. By continuing to operate the websites with discriminatory

          conditions, Defendants contribute to Plaintiff's sense of isolation and segregation

          and deprive Plaintiff the full and equal enjoyment of the goods, services, facilities,

          privileges and/or accommodations available to the general public. By

          encountering the discriminatory conditions at Defendants' website, and knowing


                                             9
      Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 10 of 12




          that it would be a futile gesture to return to the websites unless he is willing to

          endure additional discrimination, Plaintiff is deprived of the same advantages,

          privileges, goods, services and benefits readily available to the general public. By

          maintaining websites with violations, Defendants deprive Plaintiff the equality of

          opportunity offered to the general public. Defendants' online reservations system

          serves as a gateway to their hotel. Because this online reservations system

          discriminates against Plaintiff, it is thereby more difficult to book a room at the

          hotel or make an informed decision as to whether the facilities at the hotel are

          accessible.

14.       Plaintiff has suffered and will continue to suffer direct and indirect injury as a

          result of the Defendants' discrimination until the Defendants are compelled to

          modify their websites to comply with the requirements of the ADA and to

          continually monitor and ensure that the subject websites remains in compliance.

15.       Plaintiff has a realistic, credible, existing and continuing threat of discrimination

          from the Defendants' non-compliance with the ADA with respect to these

          websites. Plaintiff has reasonable grounds to believe that he will continue to be

          subjected to discrimination in violation of the ADA by the Defendants.

16.       The Defendants have discriminated against the Plaintiff by denying him access to,

          and full and equal enjoyment of, the goods, services, facilities, privileges,

          advantages and/or accommodations of the subject website.

17.       The Plaintiff and all others similarly situated will continue to suffer such

          discrimination, injury and damage without the immediate relief provided by the


                                            10
      Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 11 of 12




          ADA as requested herein.

18.       Defendants have discriminated against the Plaintiff by denying him access to full

          and equal enjoyment of the goods, services, facilities, privileges, advantages

          and/or accommodations of their place of public accommodation or commercial

          facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e).

          Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

          those similarly situated by failing to make reasonable modifications in policies,

          practices or procedures, when such modifications are necessary to afford all

          offered goods, services, facilities, privileges, advantages or accommodations to

          individuals with disabilities; and by failing to take such efforts that may be

          necessary to ensure that no individual with a disability is excluded, denied

          services, segregated or otherwise treated differently than other individuals because

          of the absence of auxiliary aids and services.

19.       Plaintiff is without adequate remedy at law and is suffering irreparable harm.

          Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

          fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. §

          12205 and 28 CFR 36.505.

20.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

          Plaintiff Injunctive Relief, including an order to require the Defendants to alter the

          subject websites to make them readily accessible and useable to the Plaintiff and

          all other persons with disabilities as defined by the ADAand 28 C.F.R. Section

          36.302(e); or by closing the websitesuntil such time as the Defendants cures their


                                           11
        Case 3:20-cv-01650-VLB Document 1 Filed 11/02/20 Page 12 of 12




             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendants at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendants including an order to revise their websites to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

                                            Respectfully Submitted,

                                            The Plaintiff, SIAM SARWAR,

                                            BY: /s/ L. Kay Wilson
                                            L. Kay Wilson, Esq.
                                            Fed. Juris: ct16084
                                            WILSON LAW LLC
                                            2842 Main St., #332
                                            Glastonbury, CT 06033
                                            (860)559-3733 (cell/direct/text)
                                            Wilson@KayWilsonLaw.com




                                               12
